                  Case 19-12415-MFW               Doc 160       Filed 12/05/19        Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

HRI HOLDING CORP., et al.1                                      Case No. 19-12415 (MFW)

                             Debtors.                           (Jointly Administered)

                                                                Ref. Nos. 18, 32 & 147

ORDER (I) AUTHORIZING THE DEBTORS TO (A) REJECT CERTAIN UNEXPIRED
  LEASES NUNC PRO TUNC TO THE PETITION DATE AND (B) ABANDON ANY
       REMAINING PROPERTY AT THE REJECTED LOCATIONS AND
      (II) AUTHORIZING AND APPROVING PROCEDURES TO REJECT
            EXECUTORY CONTRACTS AND UNEXPIRED LEASES

           Upon the Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing the

Debtors to (a) Reject Certain Unexpired Leases Nunc Pro Tunc to the Petition Date and

(b) Abandon Any Remaining Property at the Rejected Locations and (II) Authorizing and

Approving Procedures to Reject Executory Contracts and Unexpired Leases (the “Motion”);2

and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated February 29, 2012; and the Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter a final order consistent with Article

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HRI Holding Corp. (4677), Houlihan’s Restaurants, Inc. (8489), HDJG Corp. (3479), Red Steer, Inc. (2214), Sam
Wilson’s/Kansas, Inc. (5739), Darryl’s of St. Louis County, Inc. (7177), Darryl’s of Overland Park, Inc. (3015),
Houlihan’s of Ohio, Inc. (6410), HRI O’Fallon, Inc. (4539), Algonquin Houlihan’s Restaurant, L.L.C. (0449),
Geneva Houlihan’s Restaurant, L.L.C. (3156), Hanley Station Houlihan’s Restaurant, LLC (8058), Houlihan’s
Texas Holdings, Inc. (5485), Houlihan’s Restaurants of Texas, Inc. (4948), JGIL Mill OP LLC (0741), JGIL
Millburn, LLC (6071), JGIL Milburn Op LLC (N/A), JGIL, LLC (5485), JGIL Holding Corp. (N/A), JGIL Omaha,
LLC (5485), HOP NJ NY, LLC (1106), HOP Farmingdale LLC (7273), HOP Cherry Hill LLC (5012), HOP
Paramus LLC (5154), HOP Lawrenceville LLC (5239), HOP Brick LLC (4416), HOP Secaucus LLC (5946), HOP
Heights LLC (6017), HOP Bayonne LLC (7185), HOP Fairfield LLC (8068), HOP Ramsey LLC (8657), HOP
Bridgewater LLC (1005), HOP Parsippany LLC (1520), HOP Westbury LLC (2352), HOP Weehawken LLC
(2571), HOP New Brunswick LLC (2637), HOP Holmdel LLC (2638), HOP Woodbridge LLC (8965), and
Houlihan’s of Chesterfield, Inc. (5073). The Debtors’ corporate headquarters and the mailing address is 8700 State
Line Road, Suite 100, Leawood, Kansas 66206.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                Case 19-12415-MFW               Doc 160       Filed 12/05/19         Page 2 of 6



III of the United States Constitution;3 and the Court having found that venue of this proceeding

and this Motion in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

appearing that sufficient notice of the Motion has been given; and it appearing that the relief

requested by the Motion is necessary and appropriate and in the best interests of the Debtors’

estates and their creditors; and good and sufficient cause appearing therefor; it is hereby

         ORDERED that the Motion is GRANTED as set forth herein; and it is further

         ORDERED that, pursuant to Bankruptcy Code sections 365(a) and 105(a), the Debtors

are authorized to reject the Rejected Leases identified on Exhibit A hereto nunc pro tunc to the

Petition Date; and it is further

         ORDERED that claims arising out of the rejection of the Rejected Leases, if any, must be

filed on or before the later of (i) the deadline for filing proofs of claim established in these

Chapter 11 Cases, if any, and (ii) thirty (30) days after the date of this Order; and it is further

         ORDERED that, pursuant to Bankruptcy Code section 554(a), the Debtors are authorized

to abandon any personal property (the “Abandoned Property”) at the Rejected Locations.

Landlords may, in their sole discretion and without further notice or order of this Court, utilize

and/or dispose of such Abandoned Property without further notice or liability to the Debtors or

any third parties and, to the extent applicable, the automatic stay is modified to allow such

disposition; and it is further

         ORDERED that the following Rejection Procedures are approved in connection with

rejecting Contracts:

                  a.      Rejection Notice. The Debtors shall file a notice substantially in the form
                          attached as Exhibit B to this Order (the “Rejection Notice”) to reject one
                          or more Contracts pursuant to Bankruptcy Code section 365, which
3
  Pursuant to Local Rule 9013-1(f), the Debtors hereby confirm their consent to entry of a final order by this Court
in connection with this Motion if it is later determined that this Court, absent consent of the parties, cannot enter
final orders or judgments consistent with Article III of the United States Constitution.



{1247.001-W0058756.3}                                    2
                Case 19-12415-MFW         Doc 160     Filed 12/05/19     Page 3 of 6



                        Rejection Notice shall set forth, among other things: (i) the Contract(s) to
                        be rejected; (ii) the Debtor party to such Contract; (iii) the names and
                        addresses of the counterparties to such Contracts (each a “Rejection
                        Counterparty”); (iv) the proposed effective date of rejection for such
                        Contracts (the ”Rejection Date”); (v) the Debtors’ intent to abandon any
                        remaining personal property; and (vi) the deadlines and procedures for
                        filing objections to the Rejection Notice (as set forth below). The
                        Rejection Notice may list multiple Contracts; provided that the number of
                        Contracts listed on each Rejection Notice shall be limited to no more than
                        one hundred (100).

                  b.    Service of the Rejection Notice. The Debtors will cause the Rejection
                        Notice to be served: (i) by first class mail or, by overnight mail to the
                        extent the Contract is a lease for nonresidential real property, and email or
                        fax if such contact information is known, service upon the Rejection
                        Counterparties affected by the Rejection Notice at the notice address
                        provided in the applicable Contract (and upon such Rejection
                        Counterparty’s counsel, if known); and (ii) by first class mail upon (A) the
                        Office of the United States Trustee for the District of Delaware (the
                        “UST”); (B) counsel for the Official Statutory Committee of Unsecured
                        Creditors, Kelley Drye & Warren LLP, 101 Park Avenue, New York, New
                        York 10178, Attn: Jason R. Adams, Esq. and Maeghan J. McLoughlin,
                        Esq., and Klehr Harrison Harvey Branzburg LLP, 919 North Market
                        Street, Suite 1000, Wilmington, Delaware, 19801-3062, Attn: Domenic
                        Pacitti, Esq. and Rich Beck, Esq.; (C) counsel to the Lenders, Katten
                        Muchin Rosenman LLP, 515 South Flower Street, Suite 1000, Los
                        Angeles, California 90071-2212, Attn: William B. Freeman, Esq.; (D) any
                        party with an interest in Abandoned Property (defined below) subject to
                        the Rejection Notice; and (E) any party that has requested notice pursuant
                        to Bankruptcy Rule 2002 (collectively, the “Master Notice Parties”).

                  c.    Objection Procedures. Parties objecting to a proposed rejection must file
                        and serve a written objection so that such objection is filed with this Court
                        on the docket of the Debtors’ Chapter 11 Cases and is actually received by
                        the following parties (collectively, the ”Objection Service Parties”) no
                        later than fourteen (14) days after the date the Debtors file and serve the
                        relevant Rejection Notice (the ”Rejection Objection Deadline”):
                        (i) proposed counsel to the Debtors, Landis Rath & Cobb LLP, 919
                        Market Street, Suite 1800, Wilmington, Delaware 19801, Attn: Kimberly
                        A. Brown, Esq. and Matthew R. Pierce, Esq.; (ii) the UST, 844 King
                        Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Jane
                        M. Leamy, Esq.; (iii) counsel for the Official Statutory Committee of
                        Unsecured Creditors, Kelley Drye & Warren LLP, 101 Park Avenue, New
                        York, New York 10178, Attn: Jason R. Adams, Esq. and Maeghan J.
                        McLoughlin, Esq., and Klehr Harrison Harvey Branzburg LLP, 919 North
                        Market Street, Suite 1000, Wilmington, Delaware, 19801-3062, Attn:
                        Domenic Pacitti, Esq. and Rich Beck, Esq.; (iv) counsel to the Lenders,


{1247.001-W0058756.3}                             3
                Case 19-12415-MFW         Doc 160     Filed 12/05/19     Page 4 of 6



                        Katten Muchin Rosenman LLP, 515 South Flower Street, Suite 1000, Los
                        Angeles, California 90071-2212, Attn: William B. Freeman, Esq.

                  d.    No Objection Timely Filed. If no objection to the rejection of any
                        Contract is timely filed, each Contract listed in the applicable Rejection
                        Notice shall be rejected as of the applicable Rejection Date set forth in the
                        Rejection Notice or such other date as the Debtors and the applicable
                        Rejection Counterparty agrees; provided, however that the Rejection Date
                        for a rejection of a lease of nonresidential real property shall not occur
                        until the later of (i) the Rejection Date set forth in the Rejection Notice
                        and (ii) the date the Debtors relinquish control of the premises by
                        notifying the affected landlord in writing of the Debtors’ surrender of the
                        premises and (A) turning over keys, key codes and security codes, if any,
                        to the affected landlord or (B) notifying the affected landlord in writing
                        that the keys, key codes and security codes, if any, are not available, but
                        the landlord may rekey the leased premises; provided, further that the
                        Rejection Date for a lease of nonresidential real property rejected pursuant
                        to these Rejection Procedures shall not occur earlier than the date the
                        Debtors filed and served the applicable Rejection Notice.

                  e.    Unresolved Timely Objection. If an objection to a Rejection Notice is
                        timely filed and properly served as specified above and not withdrawn or
                        resolved, the Debtors shall schedule a hearing on such objection and shall
                        provide at least seven (7) days’ notice of such hearing to the applicable
                        Rejection Counterparty and the other Objection Service Parties. If such
                        objection is overruled or withdrawn, such Contract shall be rejected as of
                        the applicable Rejection Date set forth in the Rejection Notice or such
                        other date to which the Debtors and the applicable Rejection Counterparty
                        have agreed, or as ordered by the Court.

                  f.    Deposits. If the Debtors have deposited monies with a Rejection
                        Counterparty as a security deposit or other arrangement, such Rejection
                        Counterparty may not set off or recoup or otherwise use such deposit
                        without the prior approval of the Court, unless the Debtors and the
                        applicable Rejection Counterparty otherwise agree.

                  g.    Abandoned Property. The Debtors are authorized, but not directed, at any
                        time on or before the applicable Rejection Date, to remove or abandon any
                        of the Abandoned Property that may be located on the Debtors’ leased
                        premises that are subject to a rejected Contract. Absent a timely objection,
                        any and all property located on the Debtors’ leased premises on the
                        Rejection Date of the applicable lease of nonresidential real property shall
                        be deemed abandoned pursuant to Bankruptcy Code section 554, as is,
                        effective as of the Rejection Date. Landlords may, in their sole discretion
                        and without further notice or order of this Court, utilize and/or dispose of
                        such Abandoned Property without further notice or liability to the Debtors



{1247.001-W0058756.3}                             4
                Case 19-12415-MFW         Doc 160      Filed 12/05/19     Page 5 of 6



                        or any third parties and, to the extent applicable, the automatic stay is
                        modified to allow such disposition.

                  h.    Proofs of Claim. Claims arising out of the rejection of Contracts, if any,
                        must be filed on or before the later of (i) the deadline for filing proofs of
                        claim established in these Chapter 11 Cases, if any, and (ii) thirty (30)
                        days after the later of (A) the Rejection Objection Deadline, if no
                        objection is filed and (B) the date that all such filed objections have either
                        been overruled or withdrawn. If no proof of claim is timely filed in the
                        appropriate form, such claimant shall be forever barred, estopped and
                        enjoined from (1) asserting such claim against any of the Debtors and their
                        chapter 11 estates, (2) voting on any chapter 11 plan filed in these Chapter
                        11 Cases on account of such claim and (3) participating in any distribution
                        in the Debtors’ Chapter 11 Cases on account of such claim.

         ORDERED that approval of the Rejection Procedures and this Order will not prevent the

Debtors from seeking to reject, assume or assume and assign a Contract by separate motion; and

it is further

         ORDERED that the form of Rejection Notice attached hereto as Exhibit B is approved;

and it is further

         ORDERED that notwithstanding the relief granted in this Order and any actions taken

pursuant to such relief, nothing in this Order shall be deemed: (a) an admission as to the validity,

priority or amount of any particular claim against a Debtor entity; (b) a waiver of the Debtors’ or

any other party-in-interest’s right to dispute any particular claim on any grounds; (c) a promise

or requirement to pay any particular claim; (d) an implication or admission that any particular

claim is of a type specified or defined in this Order or the Motion; (e) a request or authorization

to assume any agreement, contract or lease pursuant to Bankruptcy Code section 365; (f) a

waiver or limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy

Code or any other applicable law; or (g) a waiver of any claims the Debtors or their estates may

have against the Rejection Counterparties; and it is further

         ORDERED that all rights and defenses of the Debtors and the Contract counterparties are



{1247.001-W0058756.3}                             5
                Case 19-12415-MFW          Doc 160      Filed 12/05/19     Page 6 of 6



preserved, including all rights and defenses of the Debtors with respect to a claim for damages

arising as a result of a Contract rejection, including any right to assert an offset, recoupment,

counterclaim, or deduction. In addition, nothing in this Order or the Motion shall limit the

Debtors’ ability to subsequently assert that any particular Contract is terminated, expired or

otherwise no longer an executory contract or unexpired lease; and it is further

          ORDERED that all parties’ rights, claims, interests, and defenses related to (i) that certain

lease agreement dated February 1, 1988 between Hartz Mountain Industries, Inc., as landlord and

Gilbert/Robinson, Inc. d/b/a Houlihan’s Old Place Restaurant and Bar (as assigned and amended,

the “Weehawken Lease”), (ii) the liquor license related to the Weehawken Lease, (iii) the

termination of the Weehawken Lease, and (iv) all litigation related to the foregoing are expressly

reserved; and it is further

          ORDERED that, notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Rules are satisfied by such notice; and it is further

          ORDERED that, to the extent that Bankruptcy Rule 6004(h) is applicable, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry; and it is

further

          ORDERED that the Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion and Rejection Notice; and it

is further

          ORDERED that this Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation or interpretation of this Order.




          Dated: December 5th, 2019
          Wilmington, Delaware                           MARY F. WALRATH
                                                         UNITED STATES BANKRUPTCY JUDGE
